Title: To James Madison from Killian K. Van Rensselaer, 14 November 1794
From: Rensselaer, Killian K. Van
To: Madison, James


Dr Sir
Albany Novr. 14th. 1794.
The Bearer Robert S. Van Rensselaer (son of Coll. Philip Van Rensselaer) has it in contemplation to make a tour through some part of Europe, he is a young Gentleman of respectability and Character and Recommend him to you as such. His father will evince his Gr⟨at⟩itude to you & I will consider myself under obligations also, if you will furnish him with letters to Mr. Munro & Mr. Pinckney in Europe, with whom I have no acquaintance.
Chancellor Livingston & Coll. Burr have both interested themselves in obtaining letters, and I must beg the favour of your attention to this request also. I am Dr. Sir with Sentiments of Esteem Yours
K. K. Van Rensselaer
